--------------------------------------------------------------------------------

Exhibit 10.1
  

(LOGO) [s002487x2ex10-1_logo01.jpg]  A 185 –Blumberg’s Improved Gilsey Form
Lease, 7-04 ©2004 BlumbergExcelsior Inc.
www.blumberg.com

           

This Agreement BETWEEN

3661 Horseblock Associates LLC, a partnership with offices located at 3661
Horseblock Rd. Medford, NY 11763 Unit Q.

        and   as Landlord  
Chembio Diagnostics Systems Inc. a domestic Corp.
with offices located at 3661 Horseblock Rd. Medford, NY 11763
Units, a,b,c,d,e,f,g,j,k,l,m,n,o.
            as Tenant     Witnesseth: The Landlord hereby leases to the Tenant
the following premises:          
Approximately 39,660 square feet of building located at 3661 Horseblock Rd.
Medford, NY 11763.
Units A,B,C,D.E.F,G,J,K,L,M,N,O.
        for the term of  Two Years (2)    
with a 2 year option (see paragragh51)
  to commence from the                                                 day of 
and to end on the  

May 1, 2017

   
30th day of April 2019
to be used and occupied only for          
Research and development and any lawful commerical or light industrial
manufacturing use.
    upon the conditions and covenants following:       1st. That the Tenant
shall pay the annual rent of        
Annual rent will be $352,860.00 per year.
with a 2 1/2 percent increase each year on May 1, 2018.
       
said rent to be paid in equal monthly payments in advance on the
day of each and every month during the term aforesaid, as follows:        
Monthly rent will be $29,405.00 per month
with an increase of 2 1/2 percent on May 1, 2018.
        2nd. That the Tenant shall take good care of the premises and shall, at
the Tenant’s own cost and expense make all repairs         Except structural and
preserve the premises in good order and condition.         and at the end or
other expiration of the term, shall deliver up the demised premises in good
order or condition, damages by the elements excepted.       3rd. That the Tenant
shall promptly execute and comply with all statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State and Local Governments and of
any and all their Departments and Bureaus applicable to said premises, for the
correction, prevention, and abatement of nuisances or other grievances, in,
upon, or connected with said premises during said term; and shall also promptly
comply with and execute all rules, orders and regulations of the New York Board
of Fire Underwriters, or any other similar body, at the Tenant’s own cost and
expense.       4th. That the Tenant, successors, heirs, executors or
administrators shall not assign this agreement, or underlet or under-lease the
premises, or any part thereof, or make any alterations on the premises, without
the Landlord’s consent in writing; or occupy, or permit or suffer the same to be
occupied for any business or purpose deemed disreputable or extra-hazardous on
account of fire, under the penalty of damages and forfeiture, and in the event
of a breach thereof, the term herein shall immediately cease and determine at
the option of the Landlord as if it were the expiration of the original term.  

5th. Tenant must give Landlord prompt notice of fire, accident, damage or
dangerous or defective condition. If the Premises can not be used because of
fire or other casualty, Tenant is not required to pay rent for the time the
Premises are unusable. If part of the Premises can not be used, Tenant must pay
rent for the usable part. Landlord shall have the right to decide which part of
the Premises is usable. Landlord need only repair the damaged structural parts
of the Premises. Landlord is not required to repair or replace any equipment,
fixtures, furnishings or decorations unless originally installed by Landlord.
Landlord is not responsible for delays due to settling insurance claims,
obtaining estimates, labor and supply problems or any other cause not fully
under Landlord’s control.

 

If the fire or other casualty is caused by an act or neglect of Tenant, Tenant’s
employees or invitees, or at the time of the fire or casualty Tenant is in
default in any term of this Lease, then all repairs will be made at Tenant’s
expense and Tenant must pay the full rent with no adjustment. The cost of the
repairs will be added rent.

 

Landlord has the right to demolish or rebuild the Building if there is
substantial damage by fire or other casualty. Landlord may cancel this Lease
within 30 days after the substantial fire or casualty by giving Tenant notice of
Landlord’s intention to demolish or rebuild. The Lease will end 30 days after
Landlord’s cancellation notice to Tenant. Tenant must deliver the Premises to
Landlord on or before the cancellation date in the notice and pay all rent due
to the date of the fire or casualty. If the Lease is cancelled Landlord is not
required to repair the Premises or Building. The cancellation does not release
Tenant of liability in connection with the fire or casualty. This Section is
intended to replace the terms of New York Real Property Law Section 227.

 

--------------------------------------------------------------------------------

6th. The said Tenant agrees that the said Landlord and the Landlord’s agents and
other representatives shall have the right to enter into and upon said premises,
or any part thereof, at all reasonable hours for the purpose of examining the
same, or making such repairs or alterations therein as may be necessary for the
safety and preservation thereof.

 

7th. The Tenant also agrees to permit the Landlord or the Landlord’s agents to
show the premises to persons wishing to hire or purchase the same; and the
Tenant further agrees that on and after the sixth month, next preceding the
expiration of the term hereby granted, the Landlord or the Landlord’s agents
shall have the right to place notices on the front of said premises, or any part
thereof, offering the premises “To Let” or “For Sale”, and the Tenant hereby
agrees to permit the same to remain thereon without hindrance or molestation.

 

8th. That if the said premises, or any part thereof shall be deserted or become
vacant during said term, or if any default be made in the payment of the said
rent or any part thereof, or if any default be made in the performance of any of
the covenants herein contained, the Landlord or representatives may re-enter the
said premises and remove all persons and all or any property therefrom, by
summary dispossess proceedings or by any suitable action or proceeding at law or
otherwise, as permitted by law, without being liable to prosecution therefor,
and the Tenant hereby expressly waives the service of any notice in writing of
intention to re-enter, and the Tenant shall pay at the same time as the rent
becomes payable under the terms hereof a sum equivalent to the rent reserved
herein, and the Landlord may rent the premises on behalf of the Tenant,
reserving the right to rent the premises for a longer period of time than fixed
in the original lease without releasing the original Tenant from any liability,
applying any moneys collected, first to the expense of resuming or obtaining
possession, second to restoring the premises to a rentable condition, and then
to the payment of the rent and all other charges due and to grow due to the
Landlord, any surplus to be paid to the Tenant, who shall remain liable for any
deficiency.

 

9th. Landlord may replace, at the expense of Tenant, any and all broken glass in
and about the demised premises. Landlord may insure, and keep insured, all plate
glass in the demised premises for and in the name of Landlord. Bills, for the
premiums therefor shall be rendered by Landlord to Tenant at such times as
Landlord may elect, and shall be due from, and payable by Tenant when rendered,
and the amount thereof shall be deemed to be, and be paid as, additional rental.
Damage and injury to the said premises, caused by the carelessness, negligence
or improper conduct on the part of the said Tenant or the Tenant’s agents or
employees shall be repaired as speedily as possible by the Tenant at the
Tenant’s own cost and expense.

 

10th. That the Tenant shall neither encumber nor obstruct the sidewalk in front
of, entrance to, or halls and stairs of said premises, nor allow the same to be
obstructed or encumbered in any manner.

 

11th. The Tenant shall neither place, or cause or allow to be placed, any sign
or signs of any kind whatsoever at, in or about the entrance to said premises or
any other part of same, except in or at such place or places as may be indicated
by the Landlord and consented to by the Landlord in writing. And in case the
Landlord or the Landlord’s representatives shall deem it necessary to remove any
such sign or signs in order to paint the said premises or the building wherein
same is situated or make any other repairs, alterations or improvements in or
upon said premises or building or any part thereof, the Landlord shall have the
right to do so, providing the same be removed and replaced at the Landlord’s
expense, whenever the said repairs, alterations or improvements shall be
completed.

 

12th. That the Landlord is exempt from any and all liability for any damage or
injury to person or property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of said
building or from any damage or injury resulting or arising from any other cause
or happening whatsoever unless said damage or injury be caused by or be due to
the negligence of the Landlord.

 

13th. That if default be made in any of the covenants herein contained, then it
shall be lawful for the said Landlord to re-enter the said premises, and the
same to have again, re-possess and enjoy. The said Tenant hereby expressly
waives the service of any notice in writing of intention to re-enter.

 

14th. That this instrument shall not be a lien against said premises in respect
to any mortgages that are now on or that hereafter may be placed against said
premises, and that the recording of such mortgage or mortgages shall have
preference and precedence and be superior and prior in lien of this lease,
irrespective of the date of recording and the Tenant agrees to execute without
cost, any such instrument which may be deemed necessary or desirable to further
effect the subordination of this lease to any such mortgage or mortgages, and a
refusal to execute such instrument shall entitle the Landlord, or the Landlord’s
assigns and legal representatives to the option of cancelling this lease without
incurring any expense or damage and the term hereby granted is expressly limited
accordingly.

 

15th. The Tenant has this day deposited with the Landlord the sum of $58,810.00
as security for the full and faithful performance by the Tenant of all the
terms, covenants and conditions of this lease upon the Tenant’s part to be
performed, which said sum shall be returned to the Tenant after the time fixed
as the expiration of the term herein, provided the Tenant has fully and
faithfully carried out all of said terms, covenants and conditions on Tenant’s
part to be performed. In the event of a bona fide sale, subject to this lease,
the Landlord shall have the right to transfer the security to the vendee for the
benefit of the Tenant and the Landlord shall be considered released by the
Tenant from all liability for the return of such security; and the Tenant agrees
to look to the new Landlord solely for the return of the said security, and it
is agreed that this shall apply to every transfer or assignment made of the
security to a new Landlord.

 

16th. That the security deposited under this lease shall not be mortgaged,
assigned or encumbered by the Tenant without the written consent of the
Landlord.

 

17th. It is expressly understood and agreed that in case the demised premises
shall be deserted or vacated, or if default be made in the payment of the rent
or any part thereof as herein specified, or if, without the consent of the
Landlord, the Tenant shall sell, assign, or mortgage this lease or if default be
made in the performance of any of the covenants and agreements in this lease
contained on the part of the Tenant to be kept and performed, or if the Tenant
shall fail to comply with any of the statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State and Local Governments or of
any and all their Departments and Bureaus, applicable to said premises, or if
the Tenant shall file or there be filed against Tenant a petition in bankruptcy
or arrangement, or Tenant be adjudicated a bankrupt or make an assignment for
the benefit of creditors or take advantage of any insolvency act, the Landlord
may, if the Landlord so elects, at any time thereafter terminate this lease and
the term hereof, on giving to the Tenant five days’ notice in writing of the
Landlord’s intention so to do, and this lease and the term hereof shall expire
and come to an end on the date fixed in such notice as if the said date were the
date originally fixed in this lease for the expiration hereof. Such notice may
be given by mail to the Tenant addressed to the demised premises.

 

18th. Tenant shall pay to Landlord the rent or charge, which may, during the
demised term, be assessed or imposed for the water used or consumed in or on the
said premises, whether determined by meter or otherwise, as soon as and when the
same may be assessed or imposed, and will also pay the expenses for the setting
of a water meter in the said premises should the latter be required. Tenant
shall pay Tenant’s proportionate part of the sewer rent or charge imposed upon
the building. All such rents or charges or expenses shall be paid as additional
rent and shall be added to the next month’s rent thereafter to become due.

 

19th. That the Tenant will not nor will the Tenant permit undertenants or other
persons to do anything in said premises, or bring anything into said premises,
or permit anything to be brought into said premises or to be kept therein, which
will in any way increase the rate of fire insurance on said demised premises,
nor use the demised premises or any part thereof, nor suffer or permit their use
for any business or purpose which would cause an increase in the rate of fire
insurance on said building, and the Tenant agrees to pay on demand any such
increase.

 

20th. The failure of the Landlord to insist upon a strict performance of any of
the terms, conditions and covenants herein, shall not be deemed a waiver of any
rights or remedies that the Landlord may have, and shall not be deemed a waiver
of any subsequent breach or default in the terms, conditions and covenants
herein contained. This instrument may not be changed, modified, discharged or
terminated orally.

 

21st. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim against
Landlord for the value of any unexpired term of said lease. No part of any award
shall belong to the Tenant.

 

--------------------------------------------------------------------------------

22nd.If after default in payment of rent or violation of any other provision of
this lease, or upon the expiration of this lease, the Tenant moves out or is
dispossessed and fails to remove any trade fixtures or other property prior to
such said default, removal, expiration of lease, or prior to the issuance of the
final order or execution of the warrant, then and in that event, the said
fixtures and property shall be deemed abandoned by the said Tenant and shall
become the property of the Landlord.

 

23rd.In the event that the relation of the Landlord and Tenant may cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this lease or by the ejectment of the Tenant by summary
proceedings or otherwise, or after the abandonment of the premises by the
Tenant, it is hereby agreed that the Tenant shall remain liable and shall pay in
monthly payments the rent which accrues subsequent to the re-entry by the
Landlord, and the Tenant expressly agrees to pay as damages for the breach of
the covenants herein contained, the difference between the rent reserved and the
rent collected and received, if any, by the Landlord during the remainder of the
unexpired term, such difference or deficiency between the rent herein reserved
and the rent collected if any, shall become due and payable in monthly payments
during the remainder of the unexpired term, as the amounts of such difference or
deficiency shall from time to time be ascertained; and it is mutually agreed
between Landlord and Tenant that the respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other on any matters whatsoever arising out of
or in any way connected with this lease, the Tenant’s use or occupancy of said
premises, and/or any claim of injury or damage.

 

24th.The Tenant waives all rights to redeem under any law of the State of New
York.

 

25th.This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in nowise be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make, or is delayed in making any repairs,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with a National
Emergency or in connection with any rule, order or regulation of any department
or subdivision thereof of any governmental agency or by reason of the condition
of supply and demand which have been or are affected by war or other emergency.

 

26th.No diminution or abatement of rent, or other compensation, shall be claimed
or allowed for inconvenience or discomfort arising from the making of repairs or
improvements to the building or to its appliances, nor for any space taken to
comply with any law, ordinance or order of a governmental authority. In respect
to the various “services,” if any, herein expressly or impliedly agreed to be
furnished by the Landlord to the Tenant, it is agreed that there shall be no
diminution or abatement of the rent, or any other compensation, for interruption
or curtailment of such “service” when such interruption or curtailment shall be
due to accident, alterations or repairs desirable or necessary to be made or to
inability or difficulty in securing supplies or labor for the maintenance of
such “service” or to some other cause, not gross negligence on the part of the
Landlord. No such interruption or curtailment of any such “service” shall be
deemed a constructive eviction. The Landlord shall not be required to furnish,
and the Tenant shall not be entitled to receive, any of such “services” during
any period wherein the Tenant shall be in default in respect to the payment of
rent. Neither shall there be any abatement or diminution of rent because of
making of repairs, improvements or decorations to the demised premises after the
date above fixed for the commencement of the term, it being understood that rent
shall, in any event, commence to run at such date so above fixed.

 

27th.Landlord shall not be liable for failure to give possession of the premises
upon commencement date by reason of the fact that premises are not ready for
occupancy or because a prior Tenant or any other person is wrongfully holding
over or is in wrongful possession, or for any other reason. The rent shall not
commence until possession is given or is available, but the term herein shall
not be extended.

 

And the said Landlord doth covenant that the said Tenant on paying the said
yearly rent, and performing the covenants aforesaid, shall and may peacefully
and quietly have, hold and enjoy the said demised premises for the term
aforesaid, provided however, that this covenant shall be conditioned upon the
retention of title to the premises by the Landlord.

 

And it is mutually understood and agreed that the covenants and agreements
contained in the within lease shall be binding upon the parties hereto and upon
their respective successors, heirs, executors and administrators.

 

In Witness Whereof, the parties have interchangeably set their hands and seals
(or caused these presents to be signed by their proper corporate officers and
caused their proper corporate seal to be hereto affixed) this day of

 

Signed, sealed and delivered

 

in the presence of 3661 Horseblock Associates LLC       L. S.         L. S.  
Lorraine Schmidt     L. S.    [s002487x2ex10-1_logo02.jpg]        CFO    
Richard J. Larkin, CFO     Chembio Diagnostic Systems Inc.

 

--------------------------------------------------------------------------------

22nd. If after default in payment of rent or violation of any other provision of
this lease, or upon the expiration of this lease, the Tenant moves out or is
dispossessed and fails to remove any trade fixtures or other property prior to
such said default, removal, expiration of lease, or prior to the issuance of the
final order or execution of the warrant, then and in that event, the said
fixtures and property shall be deemed abandoned by the said Tenant and shall
become the property of the Landlord.

 

23rd. In the event that the relation of the Landlord and Tenant may cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this lease or by the ejectment of the Tenant by summary
proceedings or otherwise, or after the abandonment of the premises by the
Tenant, it is hereby agreed that the Tenant shall remain liable and shall pay in
monthly payments the rent which accrues subsequent to the re-entry by the
Landlord, and the Tenant expressly agrees to pay as damages for the breach of
the covenants herein contained, the difference between the rent reserved and the
rent collected and received, if any, by the Landlord during the remainder of the
unexpired term, such difference or deficiency between the rent herein reserved
and the rent collected if any, shall become due and payable in monthly payments
during the remainder of the unexpired term, as the amounts of such difference or
deficiency shall from time to time be ascertained; and it is mutually agreed
between Landlord and Tenant that the respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other on any matters whatsoever arising out of
or in any way connected with this lease, the Tenant’s use or occupancy of said
premises, and/or any claim of injury or damage.

 

24th. The Tenant waives all rights to redeem under any law of the State of New
York.

 

25th. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in nowise be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make, or is delayed in making any repairs,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with a National
Emergency or in connection with any rule, order or regulation of any department
or subdivision thereof of any governmental agency or by reason of the condition
of supply and demand which have been or are affected by war or other emergency.

 

26th. No diminution or abatement of rent, or other compensation, shall be
claimed or allowed for inconvenience or discomfort arising from the making of
repairs or improvements to the building or to its appliances, nor for any space
taken to comply with any law, ordinance or order of a governmental authority. In
respect to the various “services,” if any, herein expressly or impliedly agreed
to be furnished by the Landlord to the Tenant, it is agreed that there shall be
no diminution or abatement of the rent, or any other compensation, for
interruption or curtailment of such “service” when such interruption or
curtailment shall be due to accident, alterations or repairs desirable or
necessary to be made or to inability or difficulty in securing supplies or labor
for the maintenance of such “service” or to some other cause, not gross
negligence on the part of the Landlord. No such interruption or curtailment of
any such “service” shall be deemed a constructive eviction. The Landlord shall
not be required to furnish, and the Tenant shall not be entitled to receive, any
of such “services” during any period wherein the Tenant shall be in default in
respect to the payment of rent. Neither shall there be any abatement or
diminution of rent because of making of repairs, improvements or decorations to
the demised premises after the date above fixed for the commencement of the
term, it being understood that rent shall, in any event, commence to run at such
date so above fixed.

 

27th. Landlord shall not be liable for failure to give possession of the
premises upon commencement date by reason of the fact that premises are not
ready for occupancy or because a prior Tenant or any other person is wrongfully
holding over or is in wrongful possession, or for any other reason. The rent
shall not commence until possession is given or is available, but the term
herein shall not be extended.

 

And the said Landlord doth covenant that the said Tenant on paying the said
yearly rent, and performing the covenants aforesaid, shall and may peacefully
and quietly have, hold and enjoy the said demised premises for the term
aforesaid, provided however, that this covenant shall be conditioned upon the
retention of title to the premises by the Landlord.

 

And it is mutually understood and agreed that the covenants and agreements
contained in the within lease shall be binding upon the parties hereto and upon
their respective successors, heirs, executors and administrators.

 

In Witness Whereof, the parties have interchangeably set their hands and seals
(or caused these presents to be signed by their proper corporate officers and
caused their proper corporate seal to be hereto affixed) this day of

 

Signed, sealed and delivered

 



in the presence of 3661 Horseblock Associates LLC       L. S.         -s-
Lorraine Schmidt [s002487x2ex10-1_logo03.jpg] L. S.   Lorraine Schmidt     L. S.
  Chembio Diagnostic Systems Inc.  

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 

State of New York, County of ss.: On before me, the undersigned, personally
appeared  

 

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

      (signature and office of individual taking acknowledgment)

 

ACKNOWLEDGMENT

 

State of County of ss.: On before me, the undersigned, personally appeared    

 

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

      (signature and office of individual taking acknowledgment)

ACKNOWLEDGMENT BY SUBSCRIBING WITNESS(ES)

 



State of
County of } ss.:

 



On before me, the undersigned, personally appeared

 

the subscribing witness(es) to the foregoing instrument, with whom I am
personally acquainted, who, being by me duly sworn, did depose and say that
he/she/they reside(s) in (if the place of residence is in a city, include the
street and street number, if any, thereof);

 

that he/she/they know(s)

 

to be the individual(s) described in and who executed the foregoing instrument;
that said subscribing witness(es) was (were) present and saw said

 

execute the same; and that said witness(es) at the same time subscribed
his/her/their name(s) as a witness(es) thereto.

(☐ if taken outside New York State insert city or political subdivision and
state or country or other place acknowledgment taken And that Said subscribing
witness(es) made such appearance before the undersigned in



      )

 



      (signature and office of individual taking acknowledgment)











 

 

[s002487x2ex10-1_logo04.jpg]

 

 

In Consideration of the letting of the premises within mentioned to the within
named Tenant and the sum of



--------------------------------------------------------------------------------

3661 Horseblock Associates, LLC
3661 Horseblock Road
Unit Q
 Medford, NY 11763


February 15, 2017
Chembio Diagnostic Systems Inc.
3661 Horseblock Rd.
Medford, NY 11763
Units AB,C,D,E,F,G,J,K,L,M,N,O


This letter is to inform you that security is due upon signing of the lease.
Please sign in three (3) places, and return to 3661 Horseblock Associates, LLC.
A copy will be sent to you.


Security due
 
$
58,810.00
 
On hand
 
$
54,610.94
           
Total due at signing
 
$
4,199.06
 



Thank you for your cooperation in this matter.


Lorraine Schmidt,
3661 Horseblock Associates, LLC.
 
(Image) [s002487x2ex10-1_logo05a.jpg]



--------------------------------------------------------------------------------

3661 Horseblock Associates, LLC
 3661 Horseblock Road
Unit Q
 Medford, NY 11763
February 15, 2017
Chembio Diagnostic Systems Inc.
3661 Horseblock Rd.
Medford, NY 11763
Units AB,C,D,E,F,G,J,K,L,M,N,O


This letter is to inform you that security is due upon signing of the lease.
Please sign in three (3) places, and return to 3661 Horseblock Associates, LLC.
A copy will be sent to you.


Security due
 
$
58,810.00
 
On hand
 
$
54,610.94
           
Total due at signing
 
$
4,199.06
 



Thank you for your cooperation in this matter.


Lorraine Schmidt,
 3661 Horseblock Associates, LLC.



--------------------------------------------------------------------------------



Rider to lease Agreement dated February 15,2017, by and between 3661 Horseblock
Associates, L.L.C., as Landlord and Chembio Diagnostic Systems Inc., as Tenant:

--------------------------------------------------------------------------------



28th: that the tenant, at its own cost and expense shall procure and maintain
throughout the term of the lease, an insurance policy commonly known as “Owner,
Landlord, and Tenant” insurance in the amount of One Million Dollars
($1,000,000.00) for bodily injury and Five Hundred Thousand Dollars
($500,000.00) for property damage, naming both the landlord and the tenant
payable as their interest may appear, covering said premises. Said original O.L.
& T. Policy or certificate thereof, shall be deposited with the landlord and the
commencement of the lease. Upon failure of the tenant to so deposit said O.L. &
T. Policy and keep same currently paid, the landlord shall have the privilege to
procure said insurance on its own application thereof and the amount of the
premium if paid by landlord, shall be due and payable with the rent installment
next due and shall be considered additional rent reserved hereunder, collectible
with the same remedies as if originally reserved as rent hereunder.


29th: The landlord will procure and maintain a fire insurance policy covering
said premises during the term of said lease. If as a result of any hazards or
conditions caused by the tenant, the fire insurance premium payable by the
landlord on the policy shall increase over the basic minimum therefore, the
tenant shall reimburse the landlord the entire amount of any such increase as
shall be directly allocable to the said tenant’s use and occupancy and the
amount of such increase in the fire insurance premium shall be collectible by
the landlord from the tenant with the same remedies as if originally reserved as
rent hereunder.


30th: In addition to the rental provided herein, the tenant shall also pay, as
additional rent, 86.90% of any increases in the dollar taxes which are assessed
on the entire land, building and parking lot. The base year will be 2011/2012
real estate tax.


The foregoing further additional rent shall be due and payable from the tenant
on the 30th Day after the mailing of notice from the landlord demanding such
additional rent, and shall be paid in semi-annual installment.


1

--------------------------------------------------------------------------------

For the purposes of this paragraph, the word “taxes” shall mean all real estate
taxes, assessments, water and sewer rents and charges and governmental,
municipal duty and charges of every kind and nature whatsoever extraordinary as
well as ordinary and whether now in the contemplation of the parties, or not,
and every and each installment of each of them, which shall, or may during the
term of the lease be charges, laid, levied assessed or imposed upon or become a
lien or liens upon the demised premises or any part thereof, or upon sidewalks,
street, in front of and/or adjoining the demised premises or which may become
due payable with respect thereto, and any and all taxes charged, levied, laid,
assessed or imposed in lieu of or in addition to the foregoing requirements,
orders, directions, ordinances, of the United States of America, or of the
State, County, or City government or any other municipal, governmental or lawful
authority whatsoever and gas, electricity or any other services to the demised
premises or the occupants thereof during the term hereof and all fees and
charges of the State, County or City government or any other municipal,
governmental or lawful authority whatsoever, for the construction, maintenance
or use during the term hereof, of any part of any building of the premises
within the limit of the street.


31st: If the landlord commences any action or proceeding for rent, additional
rent, or any dispossess proceeding, tenant agrees to pay the sum of SIX HUNDRED
DOLLARS ($600.00) as the for landlord’s attorney’s or agent fees, if successful,
together with interest, costs, disbursements. Said attorney’s fees shall be
deemed to be additional rent for the month in which proceeding is concluded.


32nd: No counterclaim, set-off or claim for reduction shall be made by tenant in
any action, for the premises by landlord, summary proceeding or any other
proceeding brought by landlord under this lease for the payment of any rent,
additional rent, or other charge, or for the enforcement of any of the
provisions of this lease or the rules and regulations established hereunder.


33rd: All references herein to the landlord’s “consent” shall be deemed to mean
landlords “prior written consent”.


34th: Tennant shall have no power to do any act or make any contract which may
create or be the foundation for any lien, mortgage or other encumbrance upon the
reversion of other estates of landlord or any interest of landlord in the
premises or in the building or improvements thereon. Should tenant cause any
alterations, rebuilding, replacements, changes, additions, improvements or
repairs to be made to the premises, or labor performed or material furnished
therein, thereon or thereto, neither the landlord nor the premises shall, under
any circumstances, be liable for the payment of any expense incurred for the
value of any work done or material furnished, but all such alterations,
rebuilding, replacements, changes, additions, improvements and repairs and labor
and material shall be made, furnished and performed at tenant’s expense, and
tenant shall be solely and wholly responsible to contractors, laborers and
material furnishing and performing such labor and material.


2

--------------------------------------------------------------------------------

35th: Tenant agrees to indemnify, defend and save landlord harmless from any
Mechanic’s lien filed against the premises and to pay all costs and expenses
resulting there from including landlord’s reasonable consul fees. Tenant agrees,
at its own cost, to have any such Mechanic’s lien cancelled and discharged of
record within thirty (30) days from the filing thereof. The tenant agrees to
defend any action instituted to enforce said lien at its own cost and to apply
any judgment resulting there from.


36th: This lease contains all agreements of the parties. There have been no
representations understandings other than those included in this lease.


37th: Tenant agrees to indemnify, defend, repay and save the landlord harmless
from any and all third party claims, expenses, liabilities, judgments or losses
which landlord may suffer or incur as a result of tenant’s violation or breach
of this lease, its use of the premises, any failure of tenant to act in
accordance with this lease, and or because of any negligent action or omission
(or alleged act or omission) on the part of the tenant. If landlord retains an a
attorney as a result of the foregoing, all of the charges of said attorney and
of landlord’s disbursements shall be paid to landlord by tenant as additional
rent for the month in which said charge or disbursement are incurred. Tenant’s
liability hereunder extends itself and to its agents employees, contractors,
licensees, visitors, invitees and all other persons entering the premises.


38th: Anything to the contrary notwithstanding and provided the tenant is not in
default under this lease, the landlord shall not reasonably withhold its consent
in extending the tenants the right to assign the lease together with the
security deposit hereunder provided compliance be had with the following terms
and conditions:


a)         Each assignment of this lease shall be accompanied by an agreement in
writing executed by the assignee for the benefit of the landlord wherein the
assignee shall assume duties of the tenant hereunder.
b)         Said agreement of this lease shall be accompanied by an agreement in
writing executed by the assignee for the benefit of the landlord wherein the
assignee shall assume the duties of the tenant hereunder.
c)         The assignment shall in no way operate to release the assignor from
the obligations of the tenants under this lease.


3

--------------------------------------------------------------------------------

39th:All fixtures and equipment used by the tenant in the conduct of his
business shall remain the property of said tenant and may be removed by him at
the end of the term herein demised, provided there is no default as specified in
paragraph “Twenty Two” of this lease and provided further, however, that all
provisions of Paragraph “Twenty-Two” remains in full force and effect and any
damage, alterations or changes made in the demised premises, by the tenant
removing any or all of their trade fixtures, shall be full responsibility of the
tenant.


40th: Further, if tenant vacates without removing said fixtures or if said
fixtures are removed and there is damage to be demised premises, the landlord
may remove same or repair said damage and charge said expense to tenant.
Landlord may use all or part of the security deposit mentioned heretofore to
cover said expenses and if same is insufficient, then tenant shall be personally
liable for said expenses and said obligation shall survive the termination of
the landlord-tenant relationship established herein.


41st: The tenant will make no structural changes or alterations to the demised
without the prior written approval of the landlord. If structural changes or
alterations are made, premises have to be restored to original condition this
must take place before vacating the premises.


42nd: Tenant further agree to keep the area outside of the demised premises,
occupied by the tenant, free from storage of boxes, cartons, garbage, and
refuse, except in the area designated for garbage pick-ups.


43rd: The tenant shall, at its own cost and expense, pay any charge or fees in
procuring or maintaining any utilities, including electrical and heat, for the
demised premises.


44th: Landlord agrees to be responsible for the maintenance of the driveway,
parking area, for cleaning and snow removal and shall also be responsible for
maintaining the landscaping of the premises. Tenant will be responsible for snow
removal and deicing, from their own doorway to parking area, and by loading dock
areas.


45th: Tenant shall, at its own cost and expense, be responsible for the removal
of any garbage and refuse at the above premises by private sanitation firm
approved by the landlord.


46th: In the event any payments due herein are not received by landlord by the
10th. Day after the due date, landlord shall be entitled to impose a 2%late
charge for the amount due and owing. Said late charge shall be considered
additional rent.


47th: This lease shall not be an offer or binding upon the landlord until such
time as a duly executed copy is signed and delivered by landlord to tenant.


4

--------------------------------------------------------------------------------

48th: Tenants represent that they are aware that the premises herein are subject
to the requirements set forth in article VII of the Suffolk County Sanitary code
set forth in the Covenants and Restrictions recorded in Liber 10311, page 513.
Tenant agrees to comply with the terms of said Article VII. Violation of this
paragraph shall constitute a material breach of this lease.


49th: The tenant shall not store or park any unregistered vehicle in the parking
lot.


50th: When said lease is expired and the tenant vacates the premises, the tenant
is responsible to clean units, sanitize bathrooms and remove all garbage from
inside and outside of premises. .Any other improvements are the responsibility
of the tenant.
 

51st 3661 Horseblock Associates LLC must notify in writing, 3 months in advance
for 2 year option May 1, 2019 to April 30, 2021. There will be a 2 1/2% per year
increase for each year. Notification should be sent in writing three months
before lease expires. We must be notified by January 31, 2019.


52nd Landlord hereby agrees to notify tenant, Chembio Diagnostic Systems Inc.,
if and when the building herein goes for sale. Parties agree that this is not a
right of first refusal or an option to purchase, but merely a courtesy extended
to tenant.

       
3661 HORSEBLOCK ASSOCIATES, L.L.C.
       
  BY: 
     
Lorraine Schmidt
       
  BY: 
 [s002487x2ex10-1_logo05.jpg]CFO    
Chembio Diagnostic Systems Inc.



5

--------------------------------------------------------------------------------



I, Richard Larkin, CFO, am aware that chemicals, pollutants, etc. are not to be
put down sinks, toilets or any other drains, including outside drains. All
chemicals and pollutants shall be disposed of in a legal manner according to all
local, county, state and federal laws. I will inform all employees, concerning
this matter.


There is no outside storage of barrels or other containers, except for garbage
containers. All chemicals or pollutants must be stored and used according to all
local county, state and federal regulations.


Signed
 [s002487x2ex10-1_logo06.jpg] CFO  

 

--------------------------------------------------------------------------------

 
 
[s002487x2ex10-1_logo07.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[s002487x2ex10-1_logo08.jpg]

 

--------------------------------------------------------------------------------


 

(LOGO) [s002487x2ex10-1_logo09.jpg]  A 185 –Blumberg’s Improved Gilsey Form
Lease, 7-04 ©2004 BlumbergExcelsior Inc.
www.blumberg.com

         

This Agreement BETWEEN

3661 Horseblock Associates LLC, a partnership with offices located at 3661
Horseblock Rd. Medford, NY 11763 Unit Q.

        and   as Landlord  
Chembio Diagnostics Systems Inc. a domestic Corp.
with offices located at 3661 Horseblock Rd. Medford, NY 11763
Units, a,b,c,d,e,f,g,j,k,l,m,n,o.
            as Tenant Witnesseth: The Landlord hereby leases to the Tenant the
following premises:          
Approximately 39,660 square feet of building located at 3661 Horseblock Rd.
Medford, NY 11763.
Units A,B,C,D.E.F,G,J,K,L,M,N,O.
        for the term of  Two Years (2)    
with a 2 year option (see paragragh51)
  to commence from the                                                 day of 
and to end on the  

May 1, 2017

   
30th day of April 2019
to be used and occupied only for          
Research and development and any lawful commerical or light industrial
manufacturing use.
    upon the conditions and covenants following:       1st. That the Tenant
shall pay the annual rent of        
Annual rent will be $352,860.00 per year.
with a 2 1/2 percent increase each year on May 1, 2018.
       
said rent to be paid in equal monthly payments in advance on
the                                               
                                                  day of each and every month
during the
term aforesaid, as follows:
       
Monthly rent will be $29,405.00 per month
with an increase of 2 1/2 percent on May 1, 2018.
        2nd. That the Tenant shall take good care of the premises and shall, at
the Tenant’s own cost and expense make all repairs         Except structural and
preserve the premises in good order and condition.         and at the end or
other expiration of the term, shall deliver up the demised premises in good
order or condition, damages by the elements excepted.       3rd. That the Tenant
shall promptly execute and comply with all statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State and Local Governments and of
any and all their Departments and Bureaus applicable to said premises, for the
correction, prevention, and abatement of nuisances or other grievances, in,
upon, or connected with said premises during said term; and shall also promptly
comply with and execute all rules, orders and regulations of the New York Board
of Fire Underwriters, or any other similar body, at the Tenant’s own cost and
expense.       4th. That the Tenant, successors, heirs, executors or
administrators shall not assign this agreement, or underlet or underlease the
premises, or any part thereof, or make any alterations on the premises, without
the Landlord’s consent in writing; or occupy, or permit or suffer the same to be
occupied for any business or purpose deemed disreputable or extra-hazardous on
account of fire, under the penalty of damages and forfeiture, and in the event
of a breach thereof, the term herein shall immediately cease and determine at
the option of the Landlord as if it were the expiration of the original term.  

5th. Tenant must give Landlord prompt notice of fire, accident, damage or
dangerous or defective condition. If the Premises can not be used because of
fire or other casualty, Tenant is not required to pay rent for the time the
Premises are unusable. If part of the Premises can not be used, Tenant must pay
rent for the usable part. Landlord shall have the right to decide which part of
the Premises is usable. Landlord need only repair the damaged structural parts
of the Premises. Landlord is not required to repair or replace any equipment,
fixtures, furnishings or decorations unless originally installed by Landlord.
Landlord is not responsible for delays due to settling insurance claims,
obtaining estimates, labor and supply problems or any other cause not fully
under Landlord’s control.

 

If the fire or other casualty is caused by an act or neglect of Tenant, Tenant’s
employees or invitees, or at the time of the fire or casualty Tenant is in
default in any term of this Lease, then all repairs will be made at Tenant’s
expense and Tenant must pay the full rent with no adjustment. The cost of the
repairs will be added rent.

 

Landlord has the right to demolish or rebuild the Building if there is
substantial damage by fire or other casualty. Landlord may cancel this Lease
within 30 days after the substantial fire or casualty by giving Tenant notice of
Landlord’s intention to demolish or rebuild. The Lease will end 30 days after
Landlord’s cancellation notice to Tenant. Tenant must deliver the Premises to
Landlord on or before the cancellation date in the notice and pay all rent due
to the date of the fire or casualty. If the Lease is cancelled Landlord is not
required to repair the Premises or Building. The cancellation does not release
Tenant of liability in connection with the fire or casualty. This Section is
intended to replace the terms of New York Real Property Law Section 227.

 

--------------------------------------------------------------------------------

6th. The said Tenant agrees that the said Landlord and the Landlord’s agents and
other representatives shall have the right to enter into and upon said premises,
or any part thereof, at all reasonable hours for the purpose of examining the
same, or making such repairs or alterations therein as may be necessary for the
safety and preservation thereof.

 

7th. The Tenant also agrees to permit the Landlord or the Landlord’s agents to
show the premises to persons wishing to hire or purchase the same; and the
Tenant further agrees that on and after the sixth month, next preceding the
expiration of the term hereby granted, the Landlord or the Landlord’s agents
shall have the right to place notices on the front of said premises, or any part
thereof, offering the premises “To Let” or “For Sale”, and the Tenant hereby
agrees to permit the same to remain thereon without hindrance or molestation.

 

8th. That if the said premises, or any part thereof shall be deserted or become
vacant during said term, or if any default be made in the payment of the said
rent or any part thereof, or if any default be made in the performance of any of
the covenants herein contained, the Landlord or representatives may re-enter the
said premises and remove all persons and all or any property therefrom, by
summary dispossess proceedings or by any suitable action or proceeding at law or
otherwise, as permitted by law, without being liable to prosecution therefor,
and the Tenant hereby expressly waives the service of any notice in writing of
intention to re-enter, and the Tenant shall pay at the same time as the rent
becomes payable under the terms hereof a sum equivalent to the rent reserved
herein, and the Landlord may rent the premises on behalf of the Tenant,
reserving the right to rent the premises for a longer period of time than fixed
in the original lease without releasing the original Tenant from any liability,
applying any moneys collected, first to the expense of resuming or obtaining
possession, second to restoring the premises to a rentable condition, and then
to the payment of the rent and all other charges due and to grow due to the
Landlord, any surplus to be paid to the Tenant, who shall remain liable for any
deficiency.

 

9th. Landlord may replace, at the expense of Tenant, any and all broken glass in
and about the demised premises. Landlord may insure, and keep insured, all plate
glass in the demised premises for and in the name of Landlord. Bills, for the
premiums therefor shall be rendered by Landlord to Tenant at such times as
Landlord may elect, and shall be due from, and payable by Tenant when rendered,
and the amount thereof shall be deemed to be, and be paid as, additional rental.
Damage and injury to the said premises, caused by the carelessness, negligence
or improper conduct on the part of the said Tenant or the Tenant’s agents or
employees shall be repaired as speedily as possible by the Tenant at the
Tenant’s own cost and expense.

 

10th. That the Tenant shall neither encumber nor obstruct the sidewalk in front
of, entrance to, or halls and stairs of said premises, nor allow the same to be
obstructed or encumbered in any manner.

 

11th. The Tenant shall neither place, or cause or allow to be placed, any sign
or signs of any kind whatsoever at, in or about the entrance to said premises or
any other part of same, except in or at such place or places as may be indicated
by the Landlord and consented to by the Landlord in writing. And in case the
Landlord or the Landlord’s representatives shall deem it necessary to remove any
such sign or signs in order to paint the said premises or the building wherein
same is situated or make any other repairs, alterations or improvements in or
upon said premises or building or any part thereof, the Landlord shall have the
right to do so, providing the same be removed and replaced at the Landlord’s
expense, whenever the said repairs, alterations or improvements shall be
completed.

 

12th. That the Landlord is exempt from any and all liability for any damage or
injury to person or property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of said
building or from any damage or injury resulting or arising from any other cause
or happening whatsoever unless said damage or injury be caused by or be due to
the negligence of the Landlord.

 

13th. That if default be made in any of the covenants herein contained, then it
shall be lawful for the said Landlord to re-enter the said premises, and the
same to have again, re-possess and enjoy. The said Tenant hereby expressly
waives the service of any notice in writing of intention to re-enter.

 

14th. That this instrument shall not be a lien against said premises in respect
to any mortgages that are now on or that hereafter may be placed against said
premises, and that the recording of such mortgage or mortgages shall have
preference and precedence and be superior and prior in lien of this lease,
irrespective of the date of recording and the Tenant agrees to execute without
cost, any such instrument which may be deemed necessary or desirable to further
effect the subordination of this lease to any such mortgage or mortgages, and a
refusal to execute such instrument shall entitle the Landlord, or the Landlord’s
assigns and legal representatives to the option of cancelling this lease without
incurring any expense or damage and the term hereby granted is expressly limited
accordingly.

 

15th. The Tenant has this day deposited with the Landlord the sum of $58,810.00
as security for the full and faithful performance by the Tenant of all the
terms, covenants and conditions of this lease upon the Tenant’s part to be
performed, which said sum shall be returned to the Tenant after the time fixed
as the expiration of the term herein, provided the Tenant has fully and
faithfully carried out all of said terms, covenants and conditions on Tenant’s
part to be performed. In the event of a bona fide sale, subject to this lease,
the Landlord shall have the right to transfer the security to the vendee for the
benefit of the Tenant and the Landlord shall be considered released by the
Tenant from all liability for the return of such security; and the Tenant agrees
to look to the new Landlord solely for the return of the said security, and it
is agreed that this shall apply to every transfer or assignment made of the
security to a new Landlord.

 

16th. That the security deposited under this lease shall not be mortgaged,
assigned or encumbered by the Tenant without the written consent of the
Landlord.

 

17th. It is expressly understood and agreed that in case the demised premises
shall be deserted or vacated, or if default be made in the payment of the rent
or any part thereof as herein specified, or if, without the consent of the
Landlord, the Tenant shall sell, assign, or mortgage this lease or if default be
made in the performance of any of the covenants and agreements in this lease
contained on the part of the Tenant to be kept and performed, or if the Tenant
shall fail to comply with any of the statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State and Local Governments or of
any and all their Departments and Bureaus, applicable to said premises, or if
the Tenant shall file or there be filed against Tenant a petition in bankruptcy
or arrangement, or Tenant be adjudicated a bankrupt or make an assignment for
the benefit of creditors or take advantage of any insolvency act, the Landlord
may, if the Landlord so elects, at any time thereafter terminate this lease and
the term hereof, on giving to the Tenant five days’ notice in writing of the
Landlord’s intention so to do, and this lease and the term hereof shall expire
and come to an end on the date fixed in such notice as if the said date were the
date originally fixed in this lease for the expiration hereof. Such notice may
be given by mail to the Tenant addressed to the demised premises.

 

18th. Tenant shall pay to Landlord the rent or charge, which may, during the
demised term, be assessed or imposed for the water used or consumed in or on the
said premises, whether determined by meter or otherwise, as soon as and when the
same may be assessed or imposed, and will also pay the expenses for the setting
of a water meter in the said premises should the latter be required. Tenant
shall pay Tenant’s proportionate part of the sewer rent or charge imposed upon
the building. All such rents or charges or expenses shall be paid as additional
rent and shall be added to the next month’s rent thereafter to become due.

 

19th. That the Tenant will not nor will the Tenant permit undertenants or other
persons to do anything in said premises, or bring anything into said premises,
or permit anything to be brought into said premises or to be kept therein, which
will in any way increase the rate of fire insurance on said demised premises,
nor use the demised premises or any part thereof, nor suffer or permit their use
for any business or purpose which would cause an increase in the rate of fire
insurance on said building, and the Tenant agrees to pay on demand any such
increase.

 

20th. The failure of the Landlord to insist upon a strict performance of any of
the terms, conditions and covenants herein, shall not be deemed a waiver of any
rights or remedies that the Landlord may have, and shall not be deemed a waiver
of any subsequent breach or default in the terms, conditions and covenants
herein contained. This instrument may not be changed, modified, discharged or
terminated orally.

 

21st. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim against
Landlord for the value of any unexpired term of said lease. No part of any award
shall belong to the Tenant.

 

--------------------------------------------------------------------------------



Rider to lease Agreement dated February 15,2017, by and between 3661 Horseblock
Associates, L.L.C., as Landlord and Chembio Diagnostic Systems Inc., as Tenant:

 
28th: that the tenant, at its own cost and expense shall procure and maintain
throughout the term of the lease, an insurance policy commonly known as “Owner,
Landlord, and Tenant” insurance in the amount of One Million
Dollars($1,000,000.00) for bodily injury and Five Hundred Thousand Dollars
($500,000.00) for property damage, naming both the landlord and the tenant
payable as their interest may appear, covering said premises. Said original O.L.
& T. Policy or certificate thereof, shall be deposited with the landlord and the
commencement of the lease. Upon failure of the tenant to so deposit said O.L. &
T. Policy and keep same currently paid, the landlord shall have the privilege to
procure said insurance on its own application thereof and the amount of the
premium if paid by landlord, shall be due and payable with the rent installment
next due and shall be considered additional rent reserved hereunder, collectible
with the same remedies as if originally reserved as rent hereunder.
 
29th: The landlord will procure and maintain a fire insurance policy covering
said premises during the term of said lease. If as a result of any hazards or
conditions caused by the tenant, the fire insurance premium payable by the
landlord on the policy shall increase over the basic minimum therefore, the
tenant shall reimburse the landlord the entire amount of any such increase as
shall be directly allocable to the said tenant’s use and occupancy and the
amount of such increase in the fire insurance premium shall be collectible by
the landlord from the tenant with the same remedies as if originally reserved as
rent hereunder.
 
30th: In addition to the rental provided herein, the tenant shall also pay, as
additional rent, 86.90% of any increases in the dollar taxes which are assessed
on the entire land, building and parking lot. The base year will be 2011/2012
real estate tax.
 
The foregoing further additional rent shall be due and payable from the tenant
on the 30th Day after the mailing of notice from the landlord demanding such
additional rent, and shall be paid in semi-annual installment.
1

--------------------------------------------------------------------------------

For the purposes of this paragraph, the word “taxes” shall mean all real estate
taxes, assessments, water and sewer rents and charges and governmental,
municipal duty and charges of every kind and nature whatsoever extraordinary as
well as ordinary and whether now in the contemplation of the parties, or not,
and every and each installment of each of them, which shall, or may during the
term of the lease be charges, laid, levied assessed or imposed upon or become a
lien or liens upon the demised premises or any part thereof, or upon sidewalks,
street, in front of and/or adjoining the demised premises or which may become
due payable with respect thereto, and any and all taxes charged, levied, laid,
assessed or imposed in lieu of or in addition to the foregoing requirements,
orders, directions, ordinances, of the United States of America, or of the
State, County, or City government or any other municipal, governmental or lawful
authority whatsoever and gas, electricity or any other services to the demised
premises or the occupants thereof during the term hereof and all fees and
charges of the State, County or City government or any other municipal,
governmental or lawful authority whatsoever, for the construction, maintenance
or use during the term hereof, of any part of any building of the premises
within the limit of the street.
 
31st: If the landlord commences any action or proceeding for rent, additional
rent, or any dispossess proceeding, tenant agrees to pay the sum of SIX HUNDRED
DOLLARS ($600.00) as the for landlord’s attorney’s or agent fees, if successful,
together with interest, costs, disbursements. Said attorney’s fees shall be
deemed to be additional rent for the month in which proceeding is concluded.
 
32nd: No counterclaim, set-off or claim for reduction shall be made by tenant in
any action, for the premises by landlord, summary proceeding or any other
proceeding brought by landlord under this lease for the payment of any rent,
additional rent, or other charge, or for the enforcement of any of the
provisions of this lease or the rules and regulations established hereunder.
 
33rd: All references herein to the landlord’s “consent” shall be deemed to mean
landlords “prior written consent”.
 
34th: Tennant shall have no power to do any act or make any contract which may
create or be the foundation for any lien, mortgage or other encumbrance upon the
reversion of other estates of landlord or any interest of landlord in the
premises or in the building or improvements thereon. Should tenant cause any
alterations, rebuilding, replacements, changes, additions, improvements or
repairs to be made to the premises, or labor performed or material furnished
therein, thereon or thereto, neither the landlord nor the premises shall, under
any circumstances, be liable for the payment of any expense incurred for the
value of any work done or material furnished, but all such alterations,
rebuilding, replacements, changes, additions, improvements and repairs and labor
and material shall be made, furnished and performed at tenant’s expense, and
tenant shall be solely and wholly responsible to contractors, laborers and
material furnishing and performing such labor and material.
2

--------------------------------------------------------------------------------

48th: Tenants represent that they are aware that the premises herein are subject
to the requirements set forth in article VII of the Suffolk County Sanitary code
set forth in the Covenants and Restrictions recorded in Liber 10311, page 513.
Tenant agrees to comply with the terms of said Article VII. Violation of this
paragraph shall constitute a material breach of this lease.
 
49th: The tenant shall not store or park any unregistered vehicle in the parking
lot.
 
50th: When said lease is expired and the tenant vacates the premises, the tenant
is responsible to clean units, sanitize bathrooms and remove all garbage from
inside and outside of premises. .Any other improvements are the responsibility
of the tenant.
 
51st 3661 Horseblock Associates LLC must notify in writing, 3 months in advance
for 3 year option May 1, 2020 to April 30, 2023. There will be a 2 1/2% per year
increase for each year. Notification should be sent in writing three months
before lease expires. We must be notified by January 31, 2020.


52nd Landlord hereby agrees to notify tenant, Chembio Diagnostic Systems Inc.,
if and when the building herein goes for sale. Parties agree that this is not a
right of first refusal or an option to purchase, but merely a courtesy extended
to tenant.
 
3661 HORSEBLOCK ASSOCIATES, L.L.C.

         
BY:
 [s002487x2ex10-1_logo10.jpg]      
Lorraine Schmidt
 




 
BY:
 [s002487x2ex10-1_logo11.jpg]      
Chembio Diagnostic Systems Inc.
 



5

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT
 

State of New York, County of ss.: On before me, the undersigned, personally
appeared  

 

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

      (signature and office of individual taking acknowledgment)

 

ACKNOWLEDGMENT

 

State of County of ss.: On before me, the undersigned, personally appeared    

 

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

      (signature and office of individual taking acknowledgment)

ACKNOWLEDGMENT BY SUBSCRIBING WITNESS(ES)

 



State of
County of } ss.:

 



On before me, the undersigned, personally appeared

 

the subscribing witness(es) to the foregoing instrument, with whom I am
personally acquainted, who, being by me duly sworn, did depose and say that
he/she/they reside(s) in (if the place of residence is in a city, include the
street and street number, if any, thereof);

 

that he/she/they know(s)

 

to be the individual(s) described in and who executed the foregoing instrument;
that said subscribing witness(es) was (were) present and saw said

 

execute the same; and that said witness(es) at the same time subscribed
his/her/their name(s) as a witness(es) thereto.

(☐ if taken outside New York State insert city or political subdivision and
state or country or other place acknowledgment taken And that said subscribing
witness(es) made such appearance before the undersigned in



      )

 



      (signature and office of individual taking acknowledgment)











 

 
[s002487x2ex10-1_logo12.jpg]
 
In Consideration of the letting of the premises within mentioned to the within
named Tenant and the sum of $1.00 paid to the undersigned by the within named
Landlord, the undersigned do          hereby covenant and agree, to and with the
Landlord and the Landlord’s legal representatives, that if default shall at any
time be made by the said Tenant in the payment of the rent and the performance
of the covenants contained in the within lease, on the Tenant’s part to be paid
and performed, that the undersigned will well and truly pay the said rent, or
any arrears thereof, that may remain due unto the said Landlord, and also pay
all damages that may arise in consequence of the non-performance of said
covenants, or either of them, without requiring notice of any such default from
the said Landlord. The undersigned hereby waives all right to trial by jury in
any action or proceeding hereinafter instituted by the Landlord, to which the
undersigned may be a party.


In WitnessWhereof, the undersigned(s) signed this Guaranty on
 
WITNESS
   L. S.

 
 

--------------------------------------------------------------------------------

